United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS             January 21, 2004
                            FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60396
                          Summary Calendar


                          PARVINDER SINGH,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A79-103-971)


Before BARKSDALE, EMILIO M. GARZA, DENNIS, Circuit Judges.

PER CURIAM:*

     Parvinder Singh petitions for review of an order of the Board

of Immigration Appeals (BIA) affirming the immigration judge’s

decision to deny his application for asylum and withholding of

removal under both the Immigration and Nationality Act (INA) and

the Convention Against Torture (CAT).   Singh claims the BIA erred

in determining that he had not established past persecution based

on his religion and political opinions or a well-founded fear of

future persecution.   (He makes no contention under the CAT and has


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
therefore waived that issue on appeal.   See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).)

     This court will uphold the factual findings that an alien is

not eligible for asylum or withholding of removal if those findings

are supported by substantial evidence.   Mikhael v. INS, 115 F.3d

299, 302 (5th Cir. 1997).      The substantial evidence standard

requires that the decision be based on the evidence presented and

that the decision be substantially reasonable.   Carbajal-Gonzalez

v. INS, 78 F.3d 194, 197 (5th Cir. 1996).    The BIA’s decision is

supported by substantial evidence, and the record does not compel

a contrary conclusion.   See id.

                                                         DENIED




                                   2